DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.        In an amendment dated, June 09, 2021, claims 1-20 are presented and are pending.

Response to Arguments
3.        Applicant's arguments filed, June 09, 2021, have been fully considered but they are not persuasive. 
        In the remarks filed on June 09/ 2021, applicant argues the combination of prior art of record failed to teach claimed limitation of independent claims 1 and 20, particularly in regards to “…at least one input mechanism embedded within said optically clear plate and configured to be mechanically moveable relative thereto…”. Further argues prior art Jaeger teaches directly away from the proposed modification. These devices (i.e. input mechanism) are all removable and replaceable, and are simple, lightweight, and inexpensive ... Nor do these devices require placement in any particular orientation or on any particular portion of the DSS 11.” Given these teachings, a skilled person in the art would not have modified the system of Jaeger to include embedded devices. To do so would provide a touchscreen with touch input devices at fixed positions, and would  configured to be mechanically moveable relative to said optically clear plate (i.e. use of Knob input) and detect an input which generates respective changes in said modulated light received by said at least one sensor. In other words prior art of record discloses the use of an input mechanism configured to be mechanically moveable relative to said optically clear plate wherein change in the modulated light received by at least one sensor is processed to generate data representative of a change in information to be displayed on said display screen according to received input via mechanically moveable input device. Prior art of record Pryor is relied upon to teach mechanically moveable input mechanism that can be embedded within optically clear plate of an optical input device. Thus prior art of record (i.e. Jaeger et al in view of Pryor) discloses an optical input device wherein the mechanically moveable input device is disposed on surface of said device ( Jaeger et al) and in the case of prior art Pryor said mechanically moveable input device is embedded within said optically clear plate. Therefore having mechanically moveable input device disposed on the optically clear plate or embedded within said optically clear plate would be used to perform an input on said input device. Therefore using the .
In response to applicant's argument that “a skilled person in the art would not have modified the system of Jaeger to include embedded devices. To do so would provide a touchscreen with touch input devices at fixed positions, and would require the specific types, combination and number of touch input devices to be used with the DSS 11 to be decided and fixed on manufacture of the DSS 11 and further argues the set-ups of Pryor provide no teaching towards embedding an input mechanism in a touchscreen that utilizes TIR within that screen for touch detection.” ., the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Prior art Jaeger et al discloses an optical input device (Fig 1-2 and Par 0009) comprising light source 16 positioned at a peripheral edge of optically clear plate (14)], arranged and configured to transmit frequency modulated light into said optically clear plate along its planar length, at an angle such that said modulated light is contained within said plate by means of total internal reflection (see fig 1 & 2) wherein at least one input mechanism configured to be mechanically moveable relative to said optically clear plate (i.e. use of Knob input) and detect an input which generates respective changes in said modulated light received by said at least one sensor. As noted in prior art Jaeger et al variety of input devices that are not attached to the display would be use. Therefore having such input devices that are just placed on display device would be obvious to an ordinary skill person in the art that said configuration of unattached input mechanize would be prone to be misplaced/lost as well as limit the use of said device to particular configuration/location (i.e. nonmoving flat surface) in order to prevent said mechanically moveable input device from sliding/falling of display device. Therefore given the teaching of prior art Peyor wherein said input device having embedded mechanically moveable input device that can be used by the user in a different configuration/location including nonmoving flat surface without concern of losing mechanically moveable input device that are not attached to said device would be obvious to an ordinary skill person to modify Jaeger et al optically clear plate with the teaching of Pryor such that said .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.        Claim(s) 1-5 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al (PG Pub NO 2008/0192025) in view of Pryor (PG Pub NO 2008/0211779).

As in claim 1, Jaeger et al discloses an optical input device (Fig 1-2 and Par 0009) comprising: - 
at least one optically clear plate having at least one light source positioned at a peripheral edge thereof [(Fig 1-2 and Par 0031) discloses light source 16 positioned at a peripheral edge of optically clear plate (14)], arranged and configured to transmit frequency modulated light into said optically clear plate along its planar length, at an angle such that said modulated light is contained within said plate by means of total internal reflection thereof (Fig 2 and Par 0012, 0031 line 9-12, 0032 and 0035); 
 at least one sensor configured to receive some or all of said modulated light (Fig 2 and Par 0030-0032) discloses at least one sensor configured to receive some of modulated light;  
at least one input mechanism configured to be mechanically moveable relative thereto; (Fig 1 items 16-19 and 21 and Par 0033) discloses at least one input mechanism configured to be mechanically moveable 
a display screen communicably coupled to said at least one sensor; (Fig 1-2 item 11 and Par 0030)
and a processing module for receiving signals from said at least one sensor and generating data representative of information to be displayed on said display screen; 
wherein, the device is configured such that both mechanical movement of said input mechanism relative to said optically clear plate and the application of pressure to said clear plate generates respective changes in said modulated light received by said at least one sensor; (Par 0037) discloses mechanical movement of said input mechanism relative to said optically clear plate (i.e. use of Knob input) and (Par 0041 and Fig 7C) discloses detecting pressure input which generates respective changes in said modulated light received by said at least one sensor.
and wherein a change in the modulated light received by said at least one sensor causes said processing module to generate data representative of a change in information to be displayed on said display screen. (Par 0037-0041) discloses different input method wherein change in the modulated light received by said at least one sensor is processed to generate data representative of a change in information to be displayed on said display screen according to received input. 
But prior art fails to discloses at least one input mechanism embedded within said optically clear plate. However having said input mechanism embedded within said optically clear plate would have been ab obvious design choice in order to securely attach said different input mechanism to optically clear plate which would keep the different input mechanism from slipping or sliding; and provide the user additional input stability  of input mechanism while keeping reflection with outer layer.
Furthermore Pryor (Fig 3e-3f, 8a and 9b-9c) discloses an input mechanism (931) embedded within said optically clear plate (930). Therefore it would have been 

As in claim 2, Jaeger et al in view of Pryor discloses an optical input device according to claim 1, further comprising an optically dispersive base plate wherein said at least one sensor is positioned at a peripheral edge thereof, said display screen being situated beneath said optically dispersive base plate. (Jaeger et al; Fig 2 and Par 0045) and (Pryor; Par 0070, 0737) discloses having sensors disposed at the edge and use of optically dispersive

As in claim 3, Jaeger et al in view of Pryor discloses an optical input device according to claim 2, wherein the at least one light source comprises at least one light source configured to emit light at a primary optical frequency and at least one light source configured to emit light at a secondary optical frequency, and wherein the optical input device further comprises at least one optical frequency selective filter arranged and configured to prevent light at the primary optical frequency from entering the input mechanism and to transmit light at the secondary optical frequency into the input mechanism. (Jaeger et al; Par 0012, 0035) discloses light source configured to emit light at a given optical frequency. Furthermore having said light source emit light at a 

As in claim 4, Jaeger et al in view of Pryor discloses an optical input device according to claim 2, comprising exactly two optically clear plates [(Jaeger et al; Fig 2) and (Pryor, Fig 9) discloses two optically clear plates], each said plate having at least one light source positioned at a peripheral edge thereof [(Jaeger et al; Fig 1- 2) optically clear plates, each said plate having at least one light source positioned at a peripheral edge], said at least one light source being arranged and configured to transmit frequency modulated light into each said optically clear plate along its respective planar length, at an angle such that said modulated light is contained within said plate by means of total internal reflection thereof [(Jaeger et al; Fig 2 and Par 0012, 0031 line 9-12, 0032 and 0035)], wherein the frequency modulated light contained within one said plate is modulated at a different frequency to the frequency modulated light within the other said plate. (obvious design choice) it would have been obvious and well known to an ordinary skilled person in the art to have light source producing light  at a different frequency to the frequency modulated light within the other said plate in order to provide the user a device that is capable of recognizing multiple input at same time.

As in claim 5, Jaeger et al in view of Pryor discloses an optical input device according to claim 2, wherein said input device is a substantially cylindrical, optically clear, rotary, dial. (Jaeger et al; Fig 1-2) 

As in claim 10, Jaeger et al in view of Pryor discloses an optical input device according to claim 2, wherein said input mechanism is a generally cylindrical push switch having an opaque circumferential side, and a circular top side, configured such that said switch is moveable between an open configuration and a closed configuration. (Jaeger et al , Fig 7c and Par 0041) discloses input mechanism is a generally cylindrical push switch and a circular top side, configured such that said switch is moveable between an open configuration and a closed configuration (i.e. up/down).

As in claim 11, Jaeger et al in view of Pryor discloses an optical input device according to claim 10, wherein said switch further comprises a generally circular angled reflector which runs around the inner perimeter of said push switch, said reflector being angled downwardly toward said base plate. (Jaeger et al , Fig 7) discloses circular reflector which runs around the inner perimeter of said push switch

As in claim 12, Jaeger et al in view of Pryor discloses an optical input device according to claim 11, wherein said switch further comprises at least one optically clear aperture in said circumferential side. It would have been obvious design choice to have said switch have/comprises at least one optically clear aperture in order to illuminate said switch.

As in claim 13, Jaeger et al in view of Pryor discloses an optical input device according to claim 12, wherein when said switch is in said open configuration, said optically clear aperture is misaligned with said reflector, such that no light is transmitted into said base plate and, wherein, when said switch is in said closed configuration, said optically clear aperture is aligned with said reflector, such that light is transmitted into said base plate. It would have been obvious design choice to have said switch have/comprises at least one optically clear aperture wherein when in use it would give the user a visual feedback as to said switch position (i.e. engaged or not engaged)  

As in claim 14, Jaeger et al in view of Pryor discloses an optical input device according to claim 10, wherein application of pressure to the circular top side of said switch moves it from said open configuration to said closed configuration. (Jaeger et al , Fig 7) discloses application of pressure to the circular top side of said switch moves it from said open configuration (i.e. up) to said closed configuration (i.e. down position).

As in claim 15, Jaeger et al in view of Pryor discloses an optical input device according to claim 1, wherein said input mechanism is comprised of a generally cylindrical optically clear rotary dial, said rotary dial comprising at least one curved reflector fixed to the circumferential side of said rotary dial. (Jaeger et al , Fig 1 and 4) discloses input mechanism is comprised of a generally cylindrical optically clear rotary dial comprising at least one curved reflector.

As in claim 16, Jaeger et al in view of Pryor discloses an optical input device according to claim 15, wherein said optically clear plate is surrounded by a plurality of optical transmitter and receiver pairs. (Jaeger et al , Fig 1 and 2)

As in claim 17, Jaeger et al in view of Pryor discloses an optical input device according to claim 1, wherein said input mechanism is an optically clear generally cylindrical rotary dial, having an off centre optically dispersive rod run through it. (Jaeger et al, Fig 1, 2 and 5B) and (Pryor, fig 2, 8 and 9 and Par 0194) discloses input mechanism is an optically clear generally cylindrical rotary dial (i.e. clear/ transparent material Knob) having rod run through it. But fails to disclose said rod is off center optically dispersive. However it would have been an obvious design choice to have said rod off center to yield same predictable result (i.e. secure said input device to said clear plate using said rod)

As in claim 18, Jaeger et al in view of Pryor discloses an optical input device according to claim 17, wherein said optically clear plate is surrounded by alternating optical transmitter and receiver pairs, each said optical transmitter being geometrically opposite one of each said optical receiver. (Jaeger et al , Fig 1 , 2) discloses optically clear plate is surrounded by optical transmitter and receiver, Thus having said transmitter and receiver in a given configuration would have been an obvious design choice to yield same predictable result. Having different configuration of optical transmitter and receiver within said device would still produce detecting user input as needed.

As in claim 19, Jaeger et al in view of Pryor discloses an optical input device according to claim 1, wherein said input mechanism further comprises a local power source, an encoder, and a local light source, wherein said power source comprises a battery cell and a solar cell. (Pryor, fig 2d, and Par 016) discloses said input mechanism used in a vehicle, thus would have a local power source, an encoder, and a local light source, wherein said power source comprises a battery cell.

As in claim 20, Jaeger et al discloses an optical input device (Fig 1-2 and Par 0009) comprising: 
at least one optically clear plate having at least one light source positioned at a peripheral edge thereof [(Fig 1-2 and Par 0031) discloses light source 16 positioned at a peripheral edge of optically clear plate (14)], arranged and configured to transmit frequency modulated light into said optically clear plate along its planar length, at an angle such that said modulated light is contained within said plate by means of total internal reflection thereof; (Fig 2 and Par 0012, 0031 line 9-12, 0032 and 0035)
at least one sensor positioned at or beneath the peripheral edge of the at least one optically clear plate and configured to receive some or all of said modulated light; (Fig 1 & 2 and Par 0030-0032) discloses at least one sensor positioned at the peripheral edge of the optically clear plate and configured to receive some of modulated light;
at least one input mechanism configured to be mechanically moveable relative thereto; (Fig 1 items 16-19 and 21 and Par 0033) discloses at least one input mechanism configured to be mechanically moveable 
a display screen communicably coupled to said at least one sensor; (Fig 1-2 item 11 and Par 0030)
and a processing module for receiving signals from said at least one sensor and generating data representative of information to be displayed on said display screen; (Fig 3 and 0036-0037) discloses processing receiving signals from at least one sensor and generating input data to be displayed
 wherein, the device is configured such that both mechanical movement of said input mechanism relative to said optically clear plate and the application of pressure to said clear plate generates respective changes in said modulated light received by said at least one sensor; (Par 0037) discloses mechanical movement of said input mechanism relative to said optically clear plate (i.e. use of Knob input) and (Par 0041 and Fig 7C) discloses detecting pressure input which generates respective changes in said modulated light received by said at least one sensor.
 and wherein a change in the modulated light received by said at least one sensor causes said processing module to generate data representative of a change in information to be displayed on said display screen. (Par 0037-0041) discloses different input method wherein change in the modulated light received by said at least one sensor is processed to generate data representative of a 
But prior art fails to discloses at least one input mechanism embedded within said optically clear plate. However having said input mechanism embedded within said optically clear plate would have been ab obvious design choice in order to securely attach said different input mechanism to optically clear plate which would keep the different input mechanism from slipping or sliding; and provide the user additional input stability  of input mechanism while keeping reflection with outer layer.
Furthermore Pryor (Fig 3e-3f, 8a and 9b-9c) discloses an input mechanism (931) embedded within said optically clear plate (930). Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Jaeger et al optically clear plate with the teaching of Pryor optically clear plate having input mechanism embedded within said optically clear plate in order to prevent said input mechanism from slipping or sliding on the surface of optically clear plate which in turn provide the user securely attach input mechanism that is stable.

Allowable Subject Matter
7.        Claim(s) 6-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kasday (4,484,179) discloses optical input device; Rix et al (2004/0056781) discloses input mechanism within optically clear plate and Huppi (2006/0256090) discloses input mechanism embedded within said optically clear plate.

9.          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                08/11/2021